        Case 2:20-cr-00168-RFB-DJA Document 38 Filed 01/16/21 Page 1 of 4




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577
     Erin_Gettel@fd.org
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                               DISTRICT OF NEVADA
10
11   United States of America,                    Case No. 2:20-cr-00168-RFB-DJA

12                Plaintiff,                      Second Stipulation to Continue
                                                  Pretrial Motion Deadlines and
13         v.
                                                  Trial Dates
14   Carlos Montes,
15                Defendant.
16
17         The parties jointly request that this Court vacate the calendar call and
18   trial dates currently scheduled for January 19 and 25, 2021 and continue
19   them for at least 60 days. The parties also request until March 1, 2021 to file
20   pretrial motions and notices of defenses under LCR 12-1(b).
21         The parties enter this stipulation because:
22         1.     Defense counsel needs additional time to review the discovery,
23
     conduct additional investigation, and research any pretrial issues.
24
           2.     The defendant is not in custody and agrees to the continuance.
25
           3.     The parties agree to the continuance.
26
        Case 2:20-cr-00168-RFB-DJA Document 38 Filed 01/16/21 Page 2 of 4




 1         4.     The additional time is to allow defense counsel to investigate and
 2   litigate any necessary pretrial issues and to prepare for trial if this case cannot
 3   be resolved through negotiations.
 4         5.     Additionally, denial of this request for continuance could result in a
 5   miscarriage of justice. The additional time requested is excludable in computing
 6   the time within which trial must commence under the Speedy Trial Act, 18
 7
     U.S.C. § 3161(h)(7)(A), based on the factors under § 3161(h)(7)(B)(i), (iv).
 8
           DATED: January 16, 2021.
 9
      Rene L. Valladares                        Nicholas A. Trutanich
10
      Federal Public Defender                   United States Attorney
11
        /s/ Erin Gettel                           /s/ Brian Whang
12    By_____________________________           By_____________________________
13    Erin Gettel                               Brian Whang
      Assistant Federal Public Defender         Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                2
        Case 2:20-cr-00168-RFB-DJA Document 38 Filed 01/16/21 Page 3 of 4




 1                         UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA
 3
     United States of America,                      Case No. 2:20-cr-00168-RFB-DJA
 4
                   Plaintiff,                       Order Granting Second
 5
                                                    Stipulation to Continue Pretrial
 6          v.                                      Motion Deadlines and Trial Dates

 7   Carlos Montes,

 8                 Defendant.
 9
10
            Based on the stipulation of counsel, the Court finds that good cause exists
11
     to continue the calendar call and trial dates for at least 60 days. The additional
12
     time is to allow defense counsel to prepare for trial in the event this case cannot
13
     be resolved short of trial and to investigate and litigate any necessary pretrial
14
     issues. Montes is not in custody and agrees to the continuance. Additionally,
15
     denial of the continuance could result in a miscarriage of justice. The additional
16
     time is excludable in computing the time within which the trial must commence
17
     under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), based on the factors
18
     outlined in §3161(h)(7)(B)(i), (iv).
19
            IT IS THEREFORE ORDERED that trial briefs, proposed voir dire
20
     questions, proposed jury instructions, and a list of the government’s prospective
21
                                                                     7th day of
     witnesses must be electronically submitted to the Court by the ____
22
       May
     ________________, 2021, by the hour of 4:00 p.m.
23
            IT IS FURTHER ORDERED that the parties will have until March 1,
24
     2021, to file pretrial motions and notices of defenses under LCR 12-1(b).
25
26
                                                3
        Case 2:20-cr-00168-RFB-DJA Document 38 Filed 01/16/21 Page 4 of 4




 1   Responses and replies will be due within 14 and 7 days of service of the motion or
 2   response, respectively. LCR 12-1(2)–(3).
 3         IT IS FURTHER ORDERED that the calendar call currently scheduled for
 4                                                                  May 11, 2021 at
     January 19, 2021, at 1:30 p.m., is vacated and continued to _________________
 5    1 30 __.m.;
     ___:___ p    and the trial scheduled for January 25, 2021, at 9:00 am, is vacated
 6                      May 17, 2021
     and continued to __________________      9 00 __.m.
                                         at ___:___ a

 7                         16 2021.
           DATED: January ____,
 8
 9
                                            RICHARD F. BOULWARE,
10                                          United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                4
